Order entered June 20, 1969, insofar as appealed from by plaintiff, denying her application for a counsel fee (upon a denial of defendant’s motion to modify a judgment of separation so as to reduce the permanent alimony), unanimously modified on the law and the facts to the extent of granting plaintiff counsel fees, inclusive of appeal, in the sum of $600; and, as so modified, affirmed, without costs or disbursements. The legal services were necessary to oppose defendant’s unsuccessful application to modify the judgment of separation by reducing the permanent alimony therein provided; and plaintiff accordingly, under the circumstances of this case, was entitled to counsel fees for services rendered in the court below and on this appeal. The counsel fees so awarded are to be paid within 20 days after service of a copy entered hereon with notice of entry thereof. Concur — Stevens, P. J., McGivern, Nunez, Tilzer and Machen, JJ.